Case 1:19-cv-12750-NLH-JS Document 10 Filed 07/29/20 Page 1 of 1 PageID: 96



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY



                                         :
                                         :
   JOE HAND PROMOTION INC.,              :
                                         : 1:19-cv-12750-NLH-JS
                  Plaintiff,             :
                                         : ORDER
         v.                              :
                                         :
   EDSCO INCORPORATED, et al.,           :
                                         :
                  Defendants.            :
                                         :
                                         :


    For the reasons expressed in the Court’s Opinion filed

today,


    IT IS on this _28th_ day of July 2020,

    ORDERED that Plaintiff’s Motion for Default Judgment [ECF

No. 8] is GRANTED; and it is further

    ORDERED that Plaintiff is granted leave to submit an

application for reasonable attorney’s fees for purposes of

determining the final amount of the judgment to be entered.




                                        s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.
